89 N.Y.2d 822 (1996)
675 N.E.2d 455
652 N.Y.S.2d 720
Kitz Corp., Plaintiff,
v.
Transcon Shipping Specialists, Inc., Defendant and Third-Party Plaintiff-Respondent. J & J Air Freight Trucking Co., Inc., Third-Party Defendant-Appellant, et al., Third-Party Defendants.
Court of Appeals of the State of New York.
Submitted October 15, 1996.
Decided November 14, 1996.
Schindel, Farman & Lipsius, L. L. P., New York City (Jean M. Gardner and Allen M. Eisenberg of counsel), for appellant.
Schwartzman Weinstock Garelik & Mann, P. C., New York City (Donald A. Pitofsky of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, BELLACOSA, SMITH, LEVINE and CIPARICK concur in memorandum; Judge TITONE taking no part.
*823MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Kitz Corp., a fine arts collector in Japan, purchased a lamp valued at $886,000 from Christie, Manson and Woods auction house in New York City. Christie's hired Transcon Shipping Specialists to crate the lamp in preparation for its shipment to Japan, and employed Radix Group International to arrange for its delivery. Radix engaged the services of appellant, J & J Air Freight Trucking Co., to transport the lamp from Transcon's facility in the Bronx to the Nippon Cargo Airways terminal at John F. Kennedy International Airport in Queens.
The lamp arrived in Japan damaged. Kitz, through its insurer, sued Transcon for breach of contract and negligence, and Transcon in turn sought contribution from Radix, J & J and Nippon. J & J moved for partial summary judgment on the ground that its liability to Transcon was limited to $50 in accordance with its contract of carriage with Radix.
The issue being whether the $50 limitation of liability binds Transcon, and there being no other issue before us regarding J & J's liability on Transcon's third-party action, we agree that the motion for summary judgment was properly denied. Transcon had no contract with J & J, had no ongoing relationship with J & J, and played no part in its selection. There was no proof that Transcon was aware of the limitation contained in J & J's contract of carriage with Radix. J & J's limitation of liability clause therefore cannot be enforced against Transcon. That Nippon's liability may be limited to $671.18 by reason of the Warsaw Convention, applicable to international transportation, is immaterial to J & J's intrastate shipment and to the resolution of the narrow legal issue presented to us on this certified question appeal.
Order affirmed, etc.